DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano (US Pub No: 2017/0227956 A1, hereinafter Cesarano) in view of Frisch et al. (US Pub No: 2019/0244532 A1, hereinafter Frisch).
Regarding Claim 1:
	Cesarano discloses:
An unmanned aerial vehicle, comprising: a first communication unit configured to communicate via a private communication protocol.  Paragraph [0024] describes unmanned vehicles 102 that are capable of communicating via a Virtual Private Network (VPN) or Enterprise Private Network (EPN).  Paragraph [0029] 
and a controller unit configured to control the first communication unit and the second communication unit.  Paragraph [0036] describes a control unit 204 that can control the communication unit 202.
wherein one of the first communication unit and the second communication unit is to communicate with a second unmanned aerial vehicle.  Paragraph [0034] describes a communication unit 202 of the unmanned vehicle 102 that is configured to communicate with the communication units 202 of the other unmanned vehicles.
and the other one of the first communication unit and the second communication unit is to communicate with a first remote controller.  Paragraph [0034] describes a communication unit 202 that is able to communicate with the vehicle communication module 212 of the base station 104.
	Cesarano does not teach a second communication unit.
	Frisch teaches:
a second communication unit.  Paragraph [0039] describes a first communication unit and a second communication unit.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cesarano to incorporate the teachings of Frisch to show a second communication unit.  One would have been motivated to do so that the data traffic can be separated ([0021] of Frisch).

a second communication unit configured to communicate via a standard communication protocol.  Paragraph [0024] of Cesarano describes all the communication methods that the unmanned vehicles can communicate with.  Paragraph [0039] of Frisch describes a first communication unit and a second communication unit.

Regarding Claim 11:
	Cesarano discloses:
An unmanned aerial vehicle system, comprising a first unmanned aerial vehicle and a first remote controller, wherein the first unmanned aerial vehicle includes.  Paragraph [0021] describes that the unmanned vehicles 102 can be an unmanned aerial vehicle.  Paragraph [0034] describes a communication unit 202 that is able to communicate with the vehicle communication module 212 of the base station 104.
a first communication unit to communicate via a private communication protocol.  Paragraph [0024] describes unmanned vehicles 102 that are capable of communicating via a Virtual Private Network (VPN) or Enterprise Private Network (EPN).  Paragraph [0029] describes that each of the unmanned vehicles include a communication unit 202.  
and a controller unit to control the first communication unit and the second communication unit.  Paragraph [0036] describes a control unit 204 that can control the communication unit 202.
one of the first communication unit and the second communication unit communicating with a second unmanned aerial vehicle.  Paragraph [0034] describes a communication unit 202 of the unmanned vehicle 102 that is configured to communicate with the communication units 202 of the other unmanned vehicles.
and the other one of the first communication unit and the second communication unit communicating with the first remote controller.  Paragraph [0034] describes a communication unit 202 that is able to communicate with the vehicle communication module 212 of the base station 104.
and wherein the first remote controller controls the first unmanned aerial vehicle.  Paragraph [0027] describes a base station 104 that acts as a central platform and collectively controls the unmanned vehicles.  Paragraph [0034] describes a communication unit 202 that is able to communicate with the vehicle communication module 212 of the base station 104.
or controls the second unmanned aerial vehicle via communicating with the first unmanned aerial vehicle.  Paragraph [0026] describes that the unmanned vehicle 102a is selected as the control platform because it is nearest to the base station.  Then the unmanned vehicles 102b, 102c, and 102d act as companion vehicles, receiving controls from vehicle 102a.
Cesarano does not teach a second communication unit.
	Frisch teaches:
a second communication unit.  Paragraph [0039] describes a first communication unit and a second communication unit.
 to incorporate the teachings of Frisch to show a second communication unit.  One would have been motivated to do so that the data traffic can be separated ([0021] of Frisch).
	Cesarano and Frisch teach:
a second communication unit to communicate with a standard communication protocol.  Paragraph [0024] of Cesarano describes all the communication methods that the unmanned vehicles can communicate with.  Paragraph [0039] of Frisch describes a first communication unit and a second communication unit.

Regarding Claim 2:
	Cesarano discloses:
The unmanned aerial vehicle of claim 1, wherein the controller unit is configured to control communications between the first communication unit and the first remote controller, and to control communications between the second communication unit and the second unmanned aerial vehicle.  Paragraph [0036] describes a control unit 204 that controls various operations of the unmanned vehicle 102 including interfacing with other unmanned vehicles 102 and processing information from the base station.
	Claim 12 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 3:
	Cesarano discloses:
The unmanned aerial vehicle of claim 1, wherein the controller unit is configured to control communications between the first communication unit and the second unmanned aerial vehicle, and to control communications between the second communication unit and the first remote controller.  Paragraph [0036] describes a control unit 204 that controls various operations of the unmanned vehicle 102 including interfacing with other unmanned vehicles 102 and processing information from the base station.
Claim 13 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 6:
	Cesarano discloses:
The unmanned aerial vehicle of claim 1, wherein the first communication unit and the second communication unit operate at different operation frequencies.  Paragraph [0068] describes that signals can be received in a first and second frequency, f1 and f2.
Claim 16 is substantially similar to claim 6 and is rejected on the same grounds.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano in view of Frisch and further in view of Han (US Pub No: 2019/0339721 A1, hereinafter Han).
Regarding Claim 4:
Cesarano and Frisch teach the above inventions in claim 1.  Cesarano and Frisch do not teach a second remote controller configured to control the unmanned aerial vehicle.
Han teaches:
The unmanned aerial vehicle of claim 2, wherein the controller unit is configured to control communications between the first communication unit and a second remote controller, and the second remote controller is configured to control the unmanned aerial vehicle.  Paragraph [0063] describes an unmanned aerial vehicle that can receive communications from a second remote controller to control the landing of the unmanned aerial vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cesarano and Frisch to incorporate the teachings of Han to show a second remote controller configured to control the unmanned aerial vehicle.  One would have been motivated to do so when the UAV is flying to far away from a first remote controller, resulting in communications between the UAV and the remote controller becoming weak.
	Claim 14 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 5:
Cesarano and Frisch teach the above inventions in claim 1.  Cesarano and Frisch do not teach a second remote controller configured to control the unmanned aerial vehicle.
Han teaches:
The unmanned aerial vehicle of claim 3, wherein the controller unit is configured to control communications between the second communication unit and a second remote controller, and the second remote controller is configured to control the unmanned aerial vehicle.  Paragraph [0063] describes an unmanned aerial vehicle 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cesarano and Frisch to incorporate the teachings of Han to show a second remote controller configured to control the unmanned aerial vehicle.  One would have been motivated to do so when the UAV is flying to far away from a first remote controller, resulting in communications between the UAV and the remote controller becoming weak.
Claim 15 is substantially similar to claim 5 and is rejected on the same grounds.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano in view of Frisch and further in view of Zhao et al. (US Pub No: 2018/0115721 A1, hereinafter Zhao).
Regarding Claim 7:
Cesarano and Frisch teach the above inventions in claim 1.  Cesarano and Frisch do not teach a controller unit configured to control receipt of image information and to control transmission of the image information to the first remote controller using either the first or second communication unit.
Zhao teaches:
The unmanned aerial vehicle of claim 1, wherein the controller unit is configured to control receipt of image information by the one of the first communication unit and the second communication unit from the second unmanned aerial vehicle, and to control transmission of the image information to the first remote controller via the other one of the first communication unit and the second communication unit.  Paragraph [0019] describes an image capturing system.  Paragraph [0021] describes that the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and the flight controller 104.  These controllers can than transmit the image data signals to the wireless communication device 105.  The wireless communication device 105 can then transmit the image data to the remote controller 106.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cesarano and Frisch to incorporate the teachings of Zhao to show a controller unit configured to control receipt of image information and to control transmission of the image information to the first remote controller using either the first or second communication unit.  One would have been motivated to do so to obtain a clear and stabilized image.  The user can adjust the angle and focus of the camera in real time through a remote controller based on the live images captured by the camera and displayed on the monitoring device ([0003] of Zhao).
Claim 17 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
Cesarano and Frisch teach the above inventions in claim 1.  Cesarano and Frisch do not teach that image information is transmitted to the first remote controller by the first or second communication unit.
Zhao teaches:
The unmanned aerial vehicle of claim 7, wherein the controller unit is configured to further control transmission of image information captured by the unmanned aerial vehicle to the first remote controller via the other one of the first communication unit and the second communication unit.  Paragraph [0019] describes an image capturing system.  Paragraph [0021] describes that the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and the flight controller 104.  These controllers can than transmit the image data signals to the wireless communication device 105.  The wireless communication device 105 can then transmit the image data to the remote controller 106.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cesarano and Frisch to incorporate the teachings of Zhao to show that image information is transmitted to the first remote controller by the first or second communication unit.  One would have been motivated to do so to obtain a clear and stabilized image.  The user can adjust the angle and focus of the camera in real time through a remote controller based on the live images captured by the camera and displayed on the monitoring device ([0003] of Zhao).
Claim 18 is substantially similar to claim 8 and is rejected on the same grounds.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano in view of Frisch and further in view of Feldman et al. (US Pub No: 2017/0285627 A1, hereinafter Feldman).
Regarding Claim 10:
	Cesarano discloses:
The unmanned aerial vehicle of claim 1, wherein the standard communication protocol.  Paragraph [0024] of Cesarano describes all the communication methods that the unmanned vehicles can communicate with.  
Cesarano and Frisch do not teach a Wi-fi communication protocol.
Feldman teaches:
includes WiFi communication protocol.  Paragraph [0064] describes communication using WiFi.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cesaran and Frisch to incorporate the teachings of Feldman to show a Wi-Fi communication protocol.  One would have been motivated to do so because Wi-Fi is a widely available communication methods implemented in most homes and businesses.
Claim 20 is substantially similar to claim 10 and is rejected on the same grounds.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Magy (US Pub No: 2018/0081355 A1): Systems, devices and methods are disclosed for detecting, characterizing and engaging unmanned vehicles. In one aspect, a method includes detecting an object, such as an unmanned aerial, land or aquatic vehicle that communicates using a radio control (RC) communications protocol, traveling to a zone including scanning one or more frequencies of RF signals; analyzing one or both of time and frequency information of the RF signals to characterize the detected object; and engaging the detected object as an authorized or unauthorized object in the monitored zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665